Case 5:17-cv-11149-JEL-EAS ECF No. 65 filed 09/16/19         PageID.863    Page 1 of 3



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

AMERICAN CIVIL LIBERTIES UNION
OF MICHIGAN,
    Plaintiff,
                                              Case No.: 5:17-cv-11149-JEL-EAS
                                              Judge Judith E. Levy
v.

U.S. DEPARTMENT OF HOMELAND
SECURITY and U.S. CUSTOMS AND
BORDER PROTECTION,
      Defendants.




        JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties, by and through their

respective counsel, hereby stipulate that all claims against Defendants shall hereby

be dismissed with prejudice, and that the contemporaneously submitted Order

dismissing those claims may be entered.

SO STIPULATED AND AGREED.



 Dated: September 16, 2019                    Respectfully submitted,

 Attorneys for Plaintiff                      Attorneys for Defendants


 /s Gabriel E. Bedoya                         JOSEPH H. HUNT
 Miriam Aukerman (P63165)                     Assistant Attorney General

                                          1
Case 5:17-cv-11149-JEL-EAS ECF No. 65 filed 09/16/19    PageID.864   Page 2 of 3



American Civil Liberties Union
Fund of Michigan                         ELIZABETH J. SHAPIRO
1514 Wealthy Street, Suite 201           Deputy Director, Federal Programs
Grand Rapids, MI 49506                   Branch
(616) 301-0930
maukerman@aclumich.org                   /s Ashley A. Cheung
                                          Ashley A. Cheung (NY 5405816)
Michael J. Steinberg (P43085)            Trial Attorney
Kary L. Moss (P49759)                    United States Department of Justice
American Civil Liberties Union           Civil Division, Federal Programs
Fund of Michigan 2966 Woodward           Branch
Avenue                                   1100 L Street NW, Room 11208
Detroit, MI 48201                        Washington, D.C. 20530
(313) 578-6814                           Tel: (202) 616-8267
msteinberg@aclumich.org                  Fax: (202) 616-8470
kmoss@aclumich.org                       Email: ashley.cheung@usdoj.gov

Gabriel E. Bedoya (P80839)
Andrew M. Pauwels (P79167)
2290 First National Building
600 Woodward Avenue
Detroit, Michigan 48226
(313) 465-7254
gbedoya@honigman.com
apauwels@honigman.com




                                     2
Case 5:17-cv-11149-JEL-EAS ECF No. 65 filed 09/16/19         PageID.865     Page 3 of 3



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

AMERICAN CIVIL LIBERTIES UNION
OF MICHIGAN,
    Plaintiff,
                                               Case No.: 5:17-cv-11149-JEL-EAS
                                               Judge Judith E. Levy
v.

U.S. DEPARTMENT OF HOMELAND
SECURITY and U.S. CUSTOMS AND
BORDER PROTECTION,
      Defendants.




                             ORDER OF DISMISSAL

      THIS MATTER having come on before the above-entitled court on the

stipulation of the parties through their counsel of record, now, therefore, it is hereby

      ORDERED, ADJUDGED AND DECREED that all claims herein against

Defendants be dismissed with prejudice.

      IT IS SO ORDERED.

Dated: September 16, 2019                       s/Judith E. Levy
                                                JUDITH E. LEVY
                                                United States District Judge




                                           1
